DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites: “wherein the display elements arranged in a column direction are configured to emit light of different colors”.  
It is interpreted that applicant meant that adjacent elements arranged in a column direction emit different colors not just in any columns, since some of the colors in each column repeat themselves. Appropriate correction is required.
Claims 5, 7 and 9 recite “wherein the first sub-pixel is configured to emit red color light, the second sub-pixel is configured to emit green color light, and the third sub-pixel is configured to emit green color light”; none of applicant’s drawings show 2 greens in a pixel and it does not appear to be practical in the  RGB devices shown in all of the drawings.  
This limitation is repeated in the specification in paragraphs 12, 15 and 17.
For purposes of examination, it will be interpreted that claims 5, 7 and 9 recite:
wherein the first sub-pixel is configured to emit red color light, the second sub-pixel is configured to emit green color light, and the third sub-pixel is configured to emit blue color light
Appropriate correction is required
Examiner Note: The filing of a drawing amendment to show the claimed configuration will not alleviate the situation since it will create an enablement problem in an RGB device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US PG Pub. No. 2017/0301737) in view of Van Brocklin et al (US PG Pub. No. 2005/0099411) .
Regarding Claim 1, Gu discloses, at least in figure 3,   a tiled display device (¶ [0005], line 3) comprising: 5a first sub-display panel (310, ¶ [0046]) on which a plurality of unit pixels is formed (see fig. 4B, ¶ [0049]), , wherein each of the unit pixels comprises a display element (322,324,326,328, OLEDs) for emitting colored light ((¶ [0046]), and a plurality of sub-pixels (302,304,306,308, ¶ [0046]) having a pixel circuit for driving the display element (¶ [0046], last 9 lines), 10and wherein an arrangement order of sub-pixels in the unit pixels corresponding to a current row, and an arrangement order of the sub-pixels in the unit pixels corresponding to a previous row or a next row, are different from each other (see fig. 4B and ¶ [0044], last paragraph).
Gu fails to disclose: and a second sub-display panel on which a plurality of unit pixels is formed and located adjacent to the first sub-display panel.
However, Gu discloses tiling of sub-pixels groups (¶ [0068]) and providing a second sub-display panel adjacent to the first is just a matter of duplication of parts already taught by Gu.
Furthermore, Van Brocklin teaches in paragraph [0022], the tiling of any number of sub-display panels to form a large area display.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a second sub-display panel next to the first in the configuration of Gu, to create a large area display and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
15 Regarding Claim 2, Gu discloses, at least in figure 4B: wherein the display elements (they are sub-pixel elements) arranged in a (an adjacent, see 112(b) rejection above) column direction are configured to emit light of different colors (A,B and C are different colors, see para. [0046]).  
Regarding Claim 3, Gu discloses in figure 4B: wherein one of the sub-pixels corresponding to an (n)-th row (top row) and an (m)-th column (first column from left), 'n' and 'm' being natural numbers, 20is configured to emit a first color light (A), and wherein another one of the sub-pixels corresponding to an (n+1)-th row (2nd row down) and the (m)-th column (1st column) is configured to emit a second color light (C).  
Regarding Claim 4, Gu discloses, at least in figure 14B: wherein an arrangement order of 25sub-pixels in a unit pixel corresponding to a 2(n)-th row (second), 'n' being a natural number, is C3-C1-C2 (CAB), C1 being a first sub-pixel for emitting a first color light (A) C2 being a second sub-pixel for emitting a second color light (B), and C3 being a third sub-pixel for emitting a third color light (C), and -38-1199845 wherein an arrangement order of sub-pixels in a unit pixel corresponding to a (2n-1)-th (1st) row are C1-C2-C3 (ABC).  
5 Regarding Claim 5, Gu discloses: : wherein the first sub-pixel (C1) is configured to emit red color light, the second sub-pixel (C2) is configured to emit green color light, and the third sub-pixel (C3) is configured to emit blue color light (Paragraph [0046] discloses that any of those colors are allowed but Gu does list them in that order in the para. [0046], ABC=red, green, blue..  
Regarding Claim 6, Gu discloses in figure 14B, far left column: wherein an arrangement order of 10sub-pixels in a unit pixel corresponding to a 3(n)-th row (3rd row,), 'n' being a natural number (1), is C2 -C3 -C1 (BCA) , C1 being a first sub-pixel for emitting a first color light , C2 being a second sub-pixel for emitting a second color light  and C3 being a third sub-pixel for emitting a third color light , wherein an arrangement order of sub-pixels in a unit pixel corresponding to a 15(3n-1)-th (second) row is C3-C1-C2 (CAB) , and wherein an arrangement order of sub-pixels in the unit pixel corresponding to a (3n-2)-th row (1st) is C1-C2-C3 (ABC).  
Regarding Claim 7, Gu discloses: wherein the first sub-pixel (C1) is configured to emit red color light, the second sub-pixel (C2) is configured to emit green color light, and the third sub-pixel (C3) is configured to emit blue color light (Gu lists them in that order in ¶ [0046]).  
Regarding Claim 8, Gu discloses in figure 13A,: wherein an arrangement order of sub-pixels in a unit pixel corresponding to a 4(n)-th row (4th row, n=1), 'n' being a natural number, is 25C3-C1-C2 (CAB), C1 being a first sub-pixel for emitting a first color light (red), C2 being a second sub-pixel for emitting a second color light (Green), and C3 being a third sub-pixel for emitting a third color light (blue)(¶ [0046]), wherein an arrangement order of sub-pixels in a unit pixel corresponding to a (4n-1)-th (3rd ) row is C2 -C3 -C1 (BCA), -39-1199845 wherein an arrangement order of sub-pixels in a unit pixel corresponding to a (4n-2)-th(2nd) row is C3 -C1-C2 (CAB), and wherein an arrangement order of sub-pixels in a unit pixel corresponding to a 5(4n-3)-th (1st)  row is C1 -C2 -C3 (ABC).  
Regarding Claim 9, Gu discloses:  wherein the first sub-pixel (C1) is configured to emit red color light, the second sub-pixel (C2) is configured to emit green color light, and the third sub-pixel (C3) is configured to emit blue color light (¶ [0046]).  
Regarding Claim 10, Gu discloses in paragraph [0046]): wherein each of the unit pixels comprises a first sub-pixel, a second sub-pixel, and a third sub-pixel, and wherein the first sub-pixel is a red sub-pixel for emitting a red color light, the second sub-pixel is a green sub-pixel for emitting a green color light, and the third 15sub-pixel is a blue sub-pixel for emitting a blue color light.
Regarding Claim 11, Gu fails to disclose: further comprising a third sub-display panel and a fourth sub-display panel .
However, Gu discloses tiling of sub-pixels groups (¶ [0068]) and providing a third and fourth sub-display panel adjacent to the first is just a matter of duplication of parts already taught by Gu.
Furthermore, Van Brocklin teaches in paragraph [0022], the tiling of any number of sub-display panels to form a large area display.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a third and fourth sub-display panel next to the first in the configuration of Gu, to create a large area display and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 13, Gu discloses: wherein the display element is an organic light-emitting diode (¶ [0046], OLED).  
5 Regarding Claim 14, Gu teaches, at least in figure 13:. the sub-display panel comprising: a first unit pixel (row 1, left) including a plurality of sub-pixels arranged on a plane (ABC); and a second unit pixel (row 2 below the first, CAB) located adjacent to the first unit pixel (ABC) in a column direction, 10and comprising a plurality of sub-pixels (CAB) arranged on a plane, wherein each of the first(ABC) and second unit pixels (CAB) comprises a plurality of sub-pixels having a display element for emitting colored light (blue red green, ¶ [0046])), and a pixel circuit for driving the display element (¶ [0046], electrodes, etc), and wherein an arrangement order of sub-pixels in unit pixels corresponding to a 15current row and an arrangement order of sub-pixels in unit pixels corresponding to a previous row or a next row are different from each other (shown in figure 23)..  
Gu fails to disclose: A sub-display panel for a tiled display device in which a plurality of sub-display panels is attached to form a tiled display device.
However, Gu does disclose the tiling of sub-pixels and sub-pixel groups (¶ [0068]).
Furthermore, Van Brocklin teaches in paragraph [0022], the tiling of any number of sub-display panels to form a large area display.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a plurality of sub-display panels in the configuration of Gu, to create a large area display and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 15, Gu discloses in figure 13: wherein each of the first unit pixel (1st row top left) and the second unit pixel (2nd row)comprises a first sub-pixel for emitting a 20first color light, a second sub-pixel for emitting a second color light, and a third sub-pixel for emitting a third color light, (ABC, ¶ [0046])) and wherein an arrangement order of the first to third sub-pixels provided in the first unit pixel and an arrangement order of the first to third sub-pixels provided in the second unit pixel are different from each other (shown in figure 13).  
Regarding Claim 16, Gu discloses : wherein an arrangement order of sub-pixels in the first unit pixel is C3-C1-C2 (ABC), C1 being a first sub-pixel for emitting a first color light, C2 being a second sub-pixel for emitting a second color light, and C3 being a third sub-pixel for emitting a third color light, and -41-1199845 wherein an arrangement order of sub-pixels in the second unit pixel is C1-C2-C3 (BCA).(the 6th and 7th rows)
Since the sub-pixels (and pixels) of Gu are individually addressable, the selections can be made in the claimed order.
Regarding Claim 17, Gu teaches, at least in figure 14B,: a first unit pixel,( 5th down on left (CAB), a second unit pixel (7th row down, (ABC)) and a third unit pixel (8th row down, (BCA)) located adjacent to the second unit pixel in a column direction, and comprising a plurality of sub-pixels (A/B/C) arranged in a third order in a row direction on a plane(see 14B), wherein an arrangement order of the sub-pixels in the first unit pixel is C2 (C)-C3 (A)-C1 (B), 10C1 being a first sub-pixel for emitting a first color light, C2 being a second sub-pixel for emitting a second color light , and C3 being a third sub-pixel for emitting a third color light (¶ [0070]), wherein an arrangement order of sub-pixels in the second unit pixel is C3 (A)-C1 (B)-C2 (C), and 15wherein an arrangement order of sub-pixels in the third unit pixel is C1 (B)-C2 (C)-C3 (A).  
Since Gu’s sub-pixels are individually addressable, any combination is allowed.
Regarding Claim 18, Gu teaches, at least in figure 14B”: further comprising: a third unit pixel (ABC,6th row down in left column) located adjacent to the second unit pixel (CAB, 5th row down) in a column direction to 20comprise a plurality of sub-pixels arranged in a third order in a row direction on a plane; and a fourth unit pixel (BCA, 7th row down) located adjacent to the third unit pixel IABC, 6th row down) in a column direction to comprise a plurality of sub-pixels arranged in a fourth order in a row direction on a plane, 25wherein an arrangement order of the sub-pixels in the first unit pixel is C3-C1-C2 (ABC, 4th row down), C1 being a first sub-pixel for emitting a first color light, C2 being a second sub-pixel for emitting a second color light, and C3 being a third sub-pixel for emitting a third color light (¶ [0070]), wherein an arrangement order of sub-pixels in the second unit pixel is C2-C3-C1 (CAB, 5th row down), -42-1199845 wherein an arrangement order of sub-pixels in the third unit pixel is C3-C1-C2 (ABC, 6th row down), and wherein an arrangement order of sub-pixels in the fourth unit pixel is C1-C2-C3 (BCA, 7th row down).(Also, paragraph [0044] teaches that each sub-pixel may be independently controlled so that any combination of sub-pixel sets is possible. 
-----------------------------------------------------------------------------------------------
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gu ((737) and  Van Brocklin(411) and further in view of Naoaki  (US PG Pub. No. 2007/0126671) .
20 Regarding Claim 12, Gu fails to disclose: wherein one of the sub-pixels comprises a current scan wiring, a first data wiring for transmitting a data signal corresponding to a first color light, a second data wiring for transmitting a data signal corresponding to a second color light, and a third data wiring for transmitting a data signal corresponding to a third color light, 25wherein the pixel circuit comprises a first transistor connected to the display element, and a second transistor connected to the current scan wiring, and wherein a source electrode of the second transistor is connected to one of the first data wiring, the second data wiring, and the third data wiring.
Naoaki  teaches, at least in figure 3:wherein one of the sub-pixels comprises a current scan wiring (abstract, each is connected to scan line)
 a first data wiring for transmitting a data signal corresponding to a first color light, a second data wiring for transmitting a data signal corresponding to a second color light, and a third data wiring for transmitting a data signal corresponding to a third color light (abstract, each is connected to a data line, RGB), 25wherein the pixel circuit comprises a first transistor connected to the display element (¶ [0040]), and a second transistor connected to the current scan wiring (¶ [0042]), 
and wherein a source electrode of the second transistor is connected to one of the first data wiring, the second data wiring, and the third data wiring (the source electrode is always connected to the power source which is the data line) to allow individual control of red, green and blue subpixels (abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed wiring configuration of Naoaki in the devices of Gu to allow individual control of the pixels and sub-pixels, as desired, by Gu.
-------------------------------------------------------------------------------------------------

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879